Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. There are a total of 20 claims and claims 1-20 are pending.

Claim Objections
Claims 1 and 18 are objected to because of the following informalities:
Claim 1 and 18, after sentences end with semicolon (;) the next letter of the sentence should begin with small letter.
Claim 17 recites “test”, examiner requires more details or clarification to examine claim 17 or cancel claim 17.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 3, 6 and 18  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, the applicant regards as the invention.
Claim 1 recites the limitation "the condition" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend to "a condition” or define “a condition” earlier in the claim.
Claim 1 recites the limitation "the field of view" in in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend to " a field of view” or define “a field of view” earlier in the claim.
Claim 2 recites the limitation "the elements" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend to "an element” or define “an element” earlier in the claim.
Claim 2 recites the limitation "the face" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend to "a face” or define “a face” earlier in the claim.
Claim 6 recites the limitation "the measurement of temperature" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend to "a measurement of temperature” or define “a measurement of temperature” earlier in the claim.
Claim 18 recites the limitation "the health" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend to " health” or define “health” earlier in the claim.
Claim 18 recites the limitation "the need for an alert" in line 10.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend to " a need for an alert” or define “a need for an alert” earlier in the claim.
Claim 18 recites the limitation "the assessment" in line 10.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend to " an assessment” or define “an assessment” earlier in the claim.


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9-13, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tran ( US 2013/0072807 A1) in view of Mian et al. ( US 2014/0339374 A1).

Regarding claim 1, Tran teaches a system for monitoring the condition of persons in an area([para 0012]- a monitoring system for a person includes one or more wireless bases), said system comprising: a plurality of cameras including at least two cameras sensitive to radiation of distinct wavelength ranges([para 0013]- a monitoring system includes one or more cameras to determine a three dimensional (3D) model of a person), wherein the fields of view of the at least two cameras are substantially co-registered at the area([para 0052]- two or more cameras, camera parameters (e.g. field of view) are preset to fixed numbers. Each pixel from each camera maps to a cone space. The system identifies one or more 3D feature points (such as a birthmark or an identifiable body landmark) on the patient. The 3D feature point can be detected by identifying the same point from two or more different angles;  [ para 0122]); a processor operatively connected to the cameras having the means to: acquire image data of the area([para 0011]- The processor can execute code to store and analyze information relating to the person's ambulation. A global positioning system (GPS) receiver can be used to detect movement and where the person falls. The system can include code to map the person's location onto an area for viewing. The system can include one or more cameras positioned to capture three dimensional (3D) video of the patient; and a server coupled to the one or more cameras, the server executing code to detect a dangerous condition for the patient based on the 3D video and allow a remote third party to view images of the patient when the dangerous condition is detected); Identify all persons within the area([para 0190]- user or clinician could have a list of people that they want to monitor and have it show on their "My Account" page, which serves as a local central monitoring station in one embodiment. Each person may be assigned different access rights which may be more or less than the access rights that the patient has); Examine all persons within the area according to at least one parameter indicative of their health([para 0014; 0181]- a method to detect a dangerous condition for an infant includes placing a pad with one or more sensors in the infant's diaper; collecting infant vital parameters; processing the vital parameter to detect SIDS onset; and generating a warning); and Evaluating the need to send an alert in response to the evaluation of the at least one parameter([para 0014; 0181]- a method to detect a dangerous condition for an infant includes placing a pad with one or more sensors in the infant's diaper; collecting infant vital parameters; processing the vital parameter to detect SIDS onset; and generating a warning;  [para 0188]- users may set up alerts or reminders that are triggered when one or more reading meet a certain set of conditions, depending on parameters defined by the user. The user chooses the condition that they would like to be alerted to and by providing the parameters (e.g. threshold value for the reading) for alert generation).
However, Tran does not explicitly disclose at least two cameras are substantially co-registered at the area.
In an analogous art, Mian teaches at least two cameras are substantially co-registered at the area ([para 0012 and claim 1]- a plurality of cameras including at least two cameras sensitive to radiation of distinct wavelength ranges, wherein the fields of view of the at least two cameras are substantially co-registered at the area). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Mian to the modified system of Tran to monitoring an area which includes a restricted area [Mian; paragraph 0003].
Regarding claim 2, Mian teaches where the identifying includes any means of separating the elements of each image that correspond to each person present in the image([para 0052]- the computer system 40 can separately process the image data 54A, 54B, which can be performed by the computer system 40 in parallel).
Regarding claim 3, Tran teaches where the processor includes means to: Identifying the face ([see in fig. 4]-extract facial object); Identifying relevant components of the face ([see in fig. 4]-detect facial orientation); and Obtaining at least one key parameter indicative of health from at least one component of the face([para 0090]- r determining key features of the patient is as follows: [0091] 1. Foreground objects can be extracted by comparing each sample point's Z value to the background scene point's Z value).
Regarding claim 4, Mian teaches where the at least two cameras includes at least one camera sensitive to infrared light([para 0077]- camera(s) include thermal infrared camera).
Regarding claim 5, Tran teaches where the key parameter is temperature of the relevant components of the face ([para 0257]-a temperature in being detected by a temperature sensor).
Regarding claim 9, Mian teaches where at least one acoustic sensor is also included ([para 0007]- active and passive acoustic and ultrasonic sensor).
Regarding claim 10, Mian teaches where data gathered by the at least one acoustic sensor is processed to detect health-related signals ([para 007]- active and passive acoustic and ultrasonic sensor).
Regarding claim 11, Tran where the health-related signals are also used as health parameters for the purpose of evaluating the need for an alert ([para 0014; 0181]- a method to detect a dangerous condition for an infant includes placing a pad with one or more sensors in the infant's diaper; collecting infant vital parameters; processing the vital parameter to detect SIDS onset; and generating a warning).
Regarding claim 12, Mian teaches in which there is at least one target in the fields of view of the plurality of cameras that provides a reference for use in calibration or compensation ([para 0025]-calibration and image registration from environmental targets).
Regarding claim 13, Mian teaches where the target includes a constant-temperature heat source for use in maintaining calibration in an infrared camera ([para 0025]-calibration and image registration from environmental targets).

Regarding claim 18, Tran teaches a method for determining the health of each individual in an area([para 0002]-monitoring health; [para 0009]- a heart monitoring system for a person includes one or more wireless nodes forming a wireless network and a wearable appliance having a sound transducer coupled to the wireless transceiver; and a heart disease recognizer coupled to the sound transducer to determine cardiovascular health and to transmit heart sound over the wireless network to a remote listener if the recognizer identifies a cardiovascular problem), the method comprising: Gathering data from sensors that cover the area([para 0043-0045]- the sensors 40 are mounted on the patient's wrist (such as a wristwatch sensor) and other convenient anatomical locations. Exemplary sensors 40 include standard medical diagnostics for detecting the body's electrical signals emanating from muscles (EMG and EOG) and brain (EEG) and cardiovascular system (ECG). Leg sensors can include piezoelectric accelerometers designed to give qualitative assessment of limb movement. Additionally, thoracic and abdominal bands used to measure expansion and contraction of the thorax and abdomen respectively. A small sensor can be mounted on the subject's finger in order to detect blood-oxygen levels and pulse rate. Additionally, a microphone can be attached to throat and used in sleep diagnostic recordings for detecting breathing and other noise. One or more position sensors can be used for detecting orientation of body (lying on left side, right side or back) during sleep diagnostic recordings. Each of sensors 40 can individually transmit data to the server 20 using wired or wireless transmission. Alternatively, all sensors 40 can be fed through a common bus into a single transceiver for wired or wireless transmission); Extracting data relating to each individual in the area([para 0090]- Foreground objects can be extracted by comparing each sample point's Z value to the background scene point's Z value, if it is smaller, then it is on the foreground; [see also para 0092; 0104 ]); Adjusting the data based on compensation methods relevant to the data([para 0097, 0109, 0112]- once a stroke occurs, the system detects a slow motion of patient as the patient rests or a quick motion as the patient collapses. By adjust the sensitivity threshold, the system detects whether a patient is uncomfortable and ready to rest or collapse); Determining values of at least one health-related parameter for each individual in the area([para 0179, 0184]- the web page hosted by the server 200 includes a header field that lists general information about the patient (e.g. name, age, and ID number, general location, and information concerning recent measurements); a table that lists recently measured blood pressure data and suggested (i.e. doctor-recommended) values of these data); Assessing the values of the health-related parameters to determine if the parameters are outside of threshold limits([para 0188]- users may set up alerts or reminders that are triggered when one or more reading meet a certain set of conditions, depending on parameters defined by the user. The user chooses the condition that they would like to be alerted to and by providing the parameters (e.g. threshold value for the reading) for alert generation. Each alert may have an interval which may be either the number of data points or a time duration in units such as hours, days, weeks or months)
However, Tran does not explicitly disclose Determining the need for an alert to be sent based on the assessment of values of health-related parameters; and Generation of an alert based upon assessment of a parameter being outside of threshold limits.
In an analogous art, Determining the need for an alert to be sent based on the assessment of values of health-related parameters([para 0029; 0042; 0052]- the system 20 can perform one or more actions including, for example: transmitting a warning and/or summary of the situation to a remote location 8 (e.g., first responders, train operations group, and/or the like); transmitting an alert and/or instructions to an engineer of the train 6A; activating local alert devices,); and Generation of an alert based upon assessment of a parameter being outside of threshold limits([para 0063-0064]- computer system 40 to accurately determine when an alert condition does not exist so that unnecessary actions are not taken in response to circumstances that did not merit a response. As described herein, the computer system 40 can accurately determine whether an object is present in a restricted area (e.g., within the grade crossing region) or outside of the area and determine an alert condition accordingly; [see also para 0072; 0076]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Mian to the modified system of Tran to monitoring an area which includes a restricted area [Mian; paragraph 0003].
Regarding claim 19, Tran teaches where the sensors include image collection techniques ([para 0165]- In a camera-less embodiment, the gait can be sensed by providing a sensor on the floor and a sensor near the head and the variance in the two sensor positions are used to estimate gait characteristics).

Claims 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Mian  as applied to claim 5 above and further in view of Noreen Mian(US 2019/0105006 A1; hereinafter as Noreen).
Regarding claim 6, the combination of Tran and Mian don’t exclusively disclose where the measurement of temperature includes a method to compensate for environmental variables such as temperature or humidity.
In an analogous art, Noreen teaches where the measurement of temperature includes a method to compensate for environmental variables such as temperature or humidity([para 0008]- Proper environment control temperature, humidity control, emissivity verification, etc. are just some of the steps needed to be observed before a scientifically useful medical thermal image can be obtained). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Noreen to the modified system of Tran and Mian to imaging and diagnostics, and more particularly, to imaging non-visible (including thermal, near infrared all the way up to infrared) radiation and/or visible light for a subject, and to perform medical imaging and diagnostics of human or animal subjects using the non-visible radiation and/or visible light image(s) [Noreen; paragraph 0002].
Regarding claim 7, Noreen teaches where the measurement of temperature includes a method to detect and compensate for surface variability such as may be caused by precipitation, lotions, or cosmetics([para 0008]- Proper environment control temperature, humidity control, emissivity verification, etc. are just some of the steps needed to be observed before a scientifically useful medical thermal image can be obtained).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Mian   as applied to claim 5 above and further in view of Hodgdon, Darren W. (US 2005/0234742 A1; hereinafter as Darren).
Regarding claim 8, the combination of Tran and Mian don’t exclusively disclose where the method of evaluating the at least one health parameter includes a method of determining ranked priority of the relevant areas of the face.
In an analogous art, Darren teaches where the method of evaluating the at least one health parameter includes a method of determining ranked priority of the relevant areas of the face([abstract]- scoring, ranking, and/or grading the health risk assessment and/or the biometric parameters for one or more health risks; analyzing the biosample for one or more biomedical parameters; analyzing the scored, ranked, and/or graded health risk assessment questionnaire and/or the biometric parameters, and/or biomedical parameters and determining a Health Score to assess for presence or risk of disease; and optionally providing one or more additional incentives to the one or more participants to achieve, maintain, or improve their Health Score and/or an individual parameter of a Health Score). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Darren to the modified system of Tran and Mian methods of administering an incentive health care insurance which comprise offering one or more incentives to a participant of a health care insurance program to complete a health risk assessment questionnaire or a biometric measurement analysis, and/or to provide a bio sample for biomedical analysis [Darren; abstract].

Claims 14-16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Mian as applied to claim 5 above and further in view of Mian Zahid et al. (US 2010/0161255 A1; hereinafter as Zahid).
Regarding claim 14, the combination of Tran and Mian don’t exclusively disclose where at least one millimeter wave sensor is also included.
In an analogous art Zahid teaches where at least one millimeter wave sensor is also included([para 0083]- a millimeter-wave sensor). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Zahid to the modified system of Tran and Mian to evaluating rotating components using acoustic data [ Zahid; para 0002].
Regarding claim 15, Zahid teaches where the millimeter wave sensors cover a pathway of sufficient length to allow for the capture of multiple cycles of relevant key physiological parameters ([para 0083]- Computer system 20 can use the distance and time difference between the triggering of the two wheel detectors to calculate the speed of the rail vehicle. Similarly, computer system 20 can determine a speed of the rail vehicle by analyzing the acoustic data (e.g., identifying the time difference between peaks in the acoustic data corresponding to multiple wheels with known wheel spacings) and/or image data (e.g., change of feature location in images captured a known time apart) acquired from the passing rail vehicle. Further, system 10 can include one or more sensing components, such as a millimeter-wave sensor).
Regarding claim 16, Zahid teaches where the relevant key physiological parameters are also used as health parameters for the purpose of evaluating the need for an alert ([para 0083-0085; 0113]- An entity can use the trending analysis to implement a predictive health maintenance (PHM) program for the fleet of vehicles. For example, since the wear on bearings and other rotating components can be detected very early using acoustic data analysis as described herein, and in settings which enable relatively frequent examinations of the same vehicle, hard data can be acquired on how long it takes these rotating components to reach a state that requires replacement. As a result, the PHM program will be able to determine, within a fairly narrow range, when replacement of a rotating component will be needed and schedule replacement so as to minimally disrupt traffic and maximally use all components of the vehicles while maintaining safe performance throughout the transport network. Additionally, any variation in trending also can identify problem areas in the transport infrastructure. For instance, if vehicles traveling over a particular route show swifter degradation than those traveling other routes, this may be an indication that maintenance is needed on the infrastructure (e.g., rails or roads) in that location).
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 14.

Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:

1.	Zakharov et al., US 2020/0297206 A1, discloses a system for assessing a health condition of a user.
2.	Boulos et. al., US 2020/0388403 A1, discloses providing a health service to a person includes predefining a plurality of analysis types, predefining a rule specifying a condition under which to apply the plurality of analysis types.
3.	Ghoshal et al., US 2020/0345274 A1, discloses methods for remotely sensing movement of a mammalian subject utilize a radio frequency (RF) transmitter configured to impinge a RF signal on tissue of a mammalian subject, a RF receiver configured to receive a reflected RF signal.
4.	Mian et al., US 2010/0100275 A1, discloses an analysis of various components of a vehicle using thermal image data.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD N HAQUE/Primary Examiner, Art Unit 2487